HAMILTON, PJ.
1. Where employee of employer not protected by Workmen’s Compensation Law is killed, and the Industrial Commission makes award to his widow and brings action under Sect. 1465-74 GC., for benefit of the widow against the employer to recover the compensation fixed, the employer may defend and raise questions of employment and liability.
2. Where employee of employer not protected by Workmen’s Compensation Law was killed, and the Industrial Commission made award to his widow therefor, after appointment of a receiver, the Industrial Commission could not sue the receiver for benefit of the widow under Sect. 1465-74 GC., to recover compensation fixed, since proceeding under statute is in nature of action to secure personal judg*311ment, and that the award was not a liquidated claim, and under statute action must he against the employer.
3. Section -1465-74 GC., permitting imposition of penalty for failure of nonsubscribing employer to pay award of the Industrial Commission as compensation for death of an employee within 10 days, held unconstitutional.
(Cushing and Buchwalter, JJ.,' concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.